
	
		II
		Calendar No. 450
		115th CONGRESS
		2d Session
		S. 3071
		[Report No. 115–274]
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2018
			Mr. Daines, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Legislative Branch for the fiscal year ending September 30, 2019, and
			 for other purposes.
	
	
		
			That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Legislative Branch for the fiscal year ending September 30, 2019, and for
			 other purposes, namely:
		ILEGISLATIVE BRANCH
			SENATE
			Expense AllowancesFor expense allowances of the Vice President, $18,760; the President Pro Tempore of the Senate,
			 $37,520; Majority Leader of the Senate, $39,920; Minority Leader of the
			 Senate, $39,920; Majority Whip of the Senate, $9,980; Minority Whip of the
			 Senate, $9,980; President Pro Tempore Emeritus, $15,000;  Chairmen of the
			 Majority and Minority Conference Committees, $4,690 for each Chairman; and
			 Chairmen of the Majority and Minority Policy Committees, $4,690 for each
			 Chairman; in all, $189,840.
			For representation allowances of the Majority and Minority Leaders of the Senate, $14,070 for each
			 such Leader; in all, $28,140.
			Salaries, officers and employeesFor compensation of officers, employees, and others as authorized by law, including agency
			 contributions, $205,376,812, which shall be paid from this appropriation
			 as follows:
			Office of the Vice PresidentFor the Office of the Vice President, $2,417,248.
			Office of the President Pro TemporeFor the Office of the President Pro Tempore, $723,466.
			OFFICE OF THE PRESIDENT PRO TEMPORE EMERITUSFor the Office of the President Pro Tempore Emeritus, $309,000.
			Offices of the Majority and Minority LeadersFor Offices of the Majority and Minority Leaders, $5,255,576.
			Offices of the Majority and Minority WhipsFor Offices of the Majority and Minority Whips, $3,359,424.
			Committee on AppropriationsFor salaries of the Committee on Appropriations, $15,142,000.
			Conference CommitteesFor the Conference of the Majority and the Conference of the Minority, at rates of compensation to
			 be fixed by the Chairman of each such committee, $1,658,000
					for each such
			 committee; in all, $3,316,000.
			Offices of the Secretaries of the Conference of the Majority and the Conference of the MinorityFor Offices of the Secretaries of the Conference of the Majority and the Conference of the
			 Minority, $817,402.
			Policy CommitteesFor salaries of the Majority Policy Committee and the Minority Policy Committee, $1,692,905 for
			 each such committee; in all, $3,385,810.
			Office of the ChaplainFor Office of the Chaplain, $461,886.
			Office of the SecretaryFor Office of the Secretary, $25,783,000.
			Office of the Sergeant at Arms and DoorkeeperFor Office of the Sergeant at Arms and Doorkeeper, $82,684,000.
			Offices of the Secretaries for the Majority and MinorityFor Offices of the Secretary for the Majority and the Secretary for the Minority, $1,810,000.
			Agency Contributions and Related ExpensesFor agency contributions for employee benefits, as authorized by law, and related expenses,
			 $59,912,000.
			Office of the Legislative Counsel of the Senate
			For salaries and expenses of the Office of the Legislative Counsel of the Senate, $6,115,000.
			Office of Senate Legal CounselFor salaries and expenses of the Office of Senate Legal Counsel, $1,147,000.
			Expense Allowances of the Secretary of the Senate, Sergeant at Arms and Doorkeeper of the Senate,
			 and Secretaries for the Majority and Minority of the SenateFor expense allowances of the Secretary of the Senate, $7,110; Sergeant at Arms and Doorkeeper of
			 the Senate, $7,110; Secretary for the Majority of the Senate, $7,110;
			 Secretary for the Minority of the Senate, $7,110; in all, $28,440.
			Contingent Expenses of the Senate 
			Inquiries and InvestigationsFor expenses of inquiries and investigations ordered by the Senate, or conducted under paragraph 1
			 of rule XXVI of the Standing Rules of the Senate, section 112 of the
			 Supplemental Appropriations and Rescission Act, 1980 (Public Law 96–304),
			 and Senate Resolution 281, 96th Congress, agreed to March 11, 1980,
			 $133,265,000, of which $26,650,000 shall remain available until September
			 30, 2021.
			U.S. Senate Caucus on International Narcotics ControlFor expenses of the United States Senate Caucus on International Narcotics Control, $508,000.
			Secretary of the SenateFor expenses of the Office of the Secretary of the Senate, $10,036,000 of which $6,436,000 shall
			 remain available until September 30, 
					2023 and of which 
					$3,600,000 shall
			 remain available until expended.
			Sergeant at Arms and Doorkeeper of the SenateFor expenses of the Office of the Sergeant at Arms and Doorkeeper of the Senate, $126,595,000,
			 which shall remain available until September 30, 2023.
			Miscellaneous ItemsFor miscellaneous items, $20,870,849 which shall remain available until September 30, 2021.
			Senators' Official Personnel and Office Expense AccountFor Senators' Official Personnel and Office Expense Account, $429,000,000
					of which $20,128,950 shall remain available until September
			 30, 2021 and of which $5,000,000 shall be allocated solely for the purpose
			 of providing financial compensation to Senate interns.
			Official Mail CostsFor expenses necessary for official mail costs of the Senate, $300,000.
			Administrative Provisions
			Requiring Amounts Remaining in Senators' Official Personnel and Office Expense Account to Be Used
			 for Deficit Reduction or to Reduce the Federal Debt
			101.Notwithstanding any other provision of law, any amounts appropriated under this Act under the
			 heading Senate under the heading Contingent Expenses of the Senate under the heading Senators' Official Personnel and Office Expense Account shall be available for obligation only during the fiscal year or fiscal years for which such
			 amounts are made available. Any unexpended balances under such allowances
			 remaining after the end of the period of availability shall be returned to
			 the Treasury in accordance with the undesignated paragraph under the
			 center heading General Provision under chapter XI of the Third Supplemental Appropriation Act, 1957 (2 U.S.C. 4107) and used for
			 deficit reduction (or, if there is no Federal budget deficit after all
			 such payments have been made, for reducing the Federal debt, in such
			 manner as the Secretary of the Treasury considers appropriate).
				Adjustments to compensation
				102.Notwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C.  4501) (relating to cost
			 of living adjustments for Members of Congress) during fiscal year 2019.
				Filing by Senate Candidates with Commission
				103.Section 302(g) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(g)) is amended to read
			 as follows:
				
					(g)Filing with the commissionAll designations, statements, and reports required to be filed under this Act shall be filed with
			 the Commission..
				JOINT ITEMSFor Joint Committees, as follows:
				Joint Economic CommitteeFor salaries and expenses of the Joint Economic Committee, $4,203,000, to be disbursed by the
			 Secretary of the Senate.
				Joint Committee on TaxationFor salaries and expenses of the Joint Committee on Taxation, $11,169,000, to be disbursed by the
			 Chief Administrative Officer of the House of Representatives.For other joint items, as follows:
				Office of the Attending PhysicianFor medical supplies, equipment, and contingent expenses of the emergency rooms, and for the
			 Attending Physician and his assistants, including:
					(1)an allowance of $2,175 per month to the Attending Physician;
					(2)an allowance of $1,300 per month to the Senior Medical Officer;
					(3)an allowance of $725 per month each to three medical officers while on duty in the Office of the
			 Attending Physician;
					(4)an allowance of $725 per month to 2 assistants and $580 per month each not to exceed 11 assistants
			 on the basis heretofore provided for such assistants; and
					(5)$2,740,000 for reimbursement to the Department of the Navy for expenses incurred for staff and
			 equipment assigned to the Office of the Attending Physician, which shall
			 be advanced and credited to the applicable appropriation or appropriations
			 from which such salaries, allowances, and other expenses are payable and
			 shall be available for all the purposes thereof, $3,798,000, to be
			 disbursed by the Chief Administrative Officer of the House of
			 Representatives.
					Office of Congressional Accessibility Services
				Salaries and ExpensesFor salaries and expenses of the Office of Congressional Accessibility Services, $1,486,000, to be
			 disbursed by the Secretary of the Senate.
				CAPITOL POLICE
				SalariesFor salaries of employees of the Capitol Police, including overtime, hazardous duty pay, and
			 Government contributions for health, retirement, social security,
			 professional liability insurance, and other applicable employee benefits,
			 $371,483,000 of which overtime shall not exceed $43,668,000 unless the
			 Committee on Appropriations of the House and Senate are notified, to be
			 disbursed by the Chief of the Capitol Police or his designee.
				General ExpensesFor necessary expenses of the Capitol Police, including motor vehicles, communications and other
			 equipment, security equipment and installation, uniforms, weapons,
			 supplies, materials, training, medical services, forensic services,
			 stenographic services, personal and professional services, the employee
			 assistance program, the awards program, postage, communication services,
			 travel advances, relocation of instructor and liaison personnel for the
			 Federal Law Enforcement Training Center, and not more than $5,000 to be
			 expended on the certification of the Chief of the Capitol Police in
			 connection with official representation and reception expenses,
			 $81,554,000, to be disbursed by the Chief of the Capitol Police or his
			 designee: Provided, That, notwithstanding any other provision of law, the cost of basic training for the Capitol
			 Police at the Federal Law Enforcement Training Center for fiscal year 2019
			 shall be paid by the Secretary of Homeland Security from funds available
			 to the Department of Homeland Security.
				OFFICE OF COMPLIANCE
				Salaries and ExpensesFor salaries and expenses of the Office of Compliance, as authorized by section 305 of the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1385), $6,332,670, of which $900,000 shall remain available until September 30, 2020: Provided, That not more than $500 may be expended on the certification of the Executive Director of the
			 Office of Compliance in connection with official representation and
			 reception expenses.
				CONGRESSIONAL BUDGET OFFICE
				Salaries and ExpensesFor salaries and expenses necessary for operation of the Congressional Budget Office, including not
			 more than $6,000 to be expended on the certification of the Director of
			 the Congressional Budget Office in connection with official representation
			 and reception expenses, $50,295,000.
				ARCHITECT OF THE CAPITOL
				Capital Construction and OperationsFor salaries for the Architect of the Capitol, and other personal services, at rates of pay
			 provided by law; for all necessary expenses for surveys and studies,
			 construction, operation, and general and administrative support in
			 connection with facilities and activities under the care of the Architect
			 of the Capitol including the Botanic Garden; electrical substations of the
			 Capitol, Senate and House office buildings, and other facilities under the
			 jurisdiction of the Architect of the Capitol; including furnishings and
			 office equipment; including not more than $5,000 for official reception
			 and representation expenses, to be expended as the Architect of the
			 Capitol may approve; for purchase or exchange, maintenance, and operation
			 of a passenger motor vehicle, $102,131,903.
				Capitol BuildingFor all necessary expenses for the maintenance, care and operation of the Capitol, $39,318,335, of
			 which $12,981,000
					shall remain available until September 30, 
					2023.
				Capitol GroundsFor all necessary expenses for care and improvement of grounds surrounding the Capitol, the Senate
			 and House office buildings, and the Capitol Power Plant, $16,160,439, of
			 which $5,019,000 shall remain available until September 30, 2023.
				Senate Office BuildingsFor all necessary expenses for the maintenance, care and operation of Senate office buildings; and
			 furniture and furnishings to be expended under the control and supervision
			 of the Architect of the Capitol, $92,918,081, of which 
					$31,162,000 shall
			 remain available until September 30, 2023.
				Capitol Power PlantFor all necessary expenses for the maintenance, care and operation of the Capitol Power Plant;
			 lighting, heating, power (including the purchase of electrical energy) and
			 water and sewer services for the Capitol, Senate and House office
			 buildings, Library of Congress buildings, and the grounds about the same,
			 Botanic Garden, Senate garage, and air conditioning refrigeration not
			 supplied from plants in any of such buildings; heating the Government
			 Publishing Office and Washington City Post Office, and heating and chilled
			 water for air conditioning for the Supreme Court Building, the Union
			 Station complex, the Thurgood Marshall Federal Judiciary Building and the
			 Folger Shakespeare Library, expenses for which shall be advanced or
			 reimbursed upon request of the Architect of the Capitol and amounts so
			 received shall be deposited into the Treasury to the credit of this
			 appropriation, $97,827,258, of which $15,286,617 shall remain available
			 until September 30, 2023: Provided, That not more than $9,000,000 of the funds credited or to be reimbursed to this appropriation as
			 herein provided shall be available for obligation during fiscal year 2019.
				Library Buildings and GroundsFor all necessary expenses for the mechanical and structural maintenance, care and operation of the
			 Library buildings and grounds, $64,125,666, of which $36,254,000 shall
			 remain available until September 30, 2023.
				Capitol Police Buildings, Grounds and SecurityFor all necessary expenses for the maintenance, care and operation of buildings, grounds and
			 security enhancements of the United States Capitol Police, wherever
			 located, the Alternate Computing Facility, and Architect of the Capitol
			 security operations, $54,680,047, of which $28,777,000 shall remain
			 available until September 30, 2023.
				Botanic GardenFor all necessary expenses for the maintenance, care and operation of the Botanic Garden and the
			 nurseries, buildings, grounds, and collections; and purchase and exchange,
			 maintenance, repair, and operation of a passenger motor vehicle; all under
			 the direction of the Joint Committee on the Library, $14,559,589, of which
			 $3,559,000
					shall remain available until September 30, 2023: Provided, That, of the amount made available under this heading, the Architect of the Capitol may obligate
			 and expend such sums as may be necessary for the maintenance, care and
			 operation of the National Garden established under section 307E of the
			 Legislative Branch Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers
			 approved by the Architect of the Capitol or a duly authorized designee.
				 Capitol Visitor CenterFor all necessary expenses for the operation of the Capitol Visitor Center, $23,054,946.
				Administrative Provisions
				No bonuses for contractors behind schedule or over budget 
				140.None of the funds made available in this Act for the Architect of the Capitol may be used to make
			 incentive or award payments to contractors for work on contracts or
			 programs for which the contractor is behind schedule or over budget,
			 unless the Architect of the Capitol, or agency-employed designee,
			 determines that any such deviations are due to unforeseeable events,
			 government-driven scope changes, or are not significant within the overall
			 scope of the project and/or program.
				scrims
				141.None of the funds made available by this Act may be used for scrims containing photographs of
			 building facades during restoration or construction projects performed by
			 the Architect of the Capitol.
				LIBRARY OF CONGRESS
				Salaries and ExpensesFor all necessary expenses of the Library of Congress not otherwise provided for, including
			 development and maintenance of the Library's catalogs; custody and
			 custodial care of the Library buildings; special clothing; cleaning,
			 laundering and repair of uniforms; preservation of motion pictures in the
			 custody of the Library; operation and maintenance of the American Folklife
			 Center in the Library; preparation and distribution of catalog records and
			 other publications of the Library; hire or purchase of one passenger motor
			 vehicle; and expenses of the Library of Congress Trust Fund Board not
			 properly chargeable to the income of any trust fund held by the Board,
			 $474,429,000, of which not more than $6,000,000 shall be derived from
			 collections credited to this appropriation during fiscal year 2019, and
			 shall remain available until expended, under the Act of June 28, 1902
			 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150): Provided, That the Library of Congress may not obligate or expend any funds derived from collections under
			 the Act of June 28, 1902, in excess of the amount authorized for
			 obligation or expenditure in appropriations Acts: Provided further, That the total amount available for obligation shall be reduced by the amount by which
			 collections are less than $6,000,000: Provided further, That of the total amount appropriated, not more than $12,000 may be expended, on the
			 certification of the Librarian of Congress, in connection with official
			 representation and reception expenses for the Overseas Field Offices: Provided further, That of the total amount appropriated, $8,855,000 shall remain available until expended for the
			 digital collections and educational curricula program:  Provided further, That of the total amount appropriated, $1,318,000 shall remain available until expended for
			 upgrade of the Legislative Branch Financial Management System.
				Copyright Office
				salaries and expensesFor all necessary expenses of the Copyright Office, $92,462,000, of which not more than
			 $39,218,000, to remain available until expended, shall be derived from
			 collections credited to this appropriation during fiscal year 2019 under
			 section 708(d) of title 17, United States Code: Provided, That the Copyright Office may not obligate or expend any funds derived from collections under
			 such section, in excess of the amount authorized for obligation or
			 expenditure in appropriations Acts: Provided further, That not more than 
					$6,272,000 shall be derived from collections during fiscal
			 year 2019 under
			 sections 111(d)(2), 119(b)(3), 803(e), 1005, and 1316 of such title: Provided further, That the total amount available for obligation shall be reduced by the amount by which
			 collections are less than $45,490,000: Provided further, That $4,328,000 shall be derived from prior year unobligated balances:
					Provided further, That not more than $100,000 of the amount appropriated is available for the maintenance of an International Copyright Institute in the Copyright Office of the Library of Congress for the purpose of training nationals of
			 developing countries in intellectual property laws and policies: Provided further, That not more than $6,500 may be expended, on the certification of the Librarian of Congress, in
			 connection with official representation and reception expenses for
			 activities of the International Copyright Institute and for copyright
			 delegations, visitors, and seminars: Provided further, That, notwithstanding any provision of chapter 8 of title 17, United States Code, any amounts
			 made available under this heading which are attributable to royalty fees
			 and payments received by the Copyright Office pursuant to sections 111,
			 119, and chapter 10 of such title may be used for the costs incurred in
			 the administration of the Copyright Royalty Judges program, with the
			 exception of the costs of salaries and benefits for the Copyright Royalty
			 Judges and staff under section 802(e).
				Congressional Research Service
				salaries and expensesFor all necessary expenses to carry out the provisions of section 203 of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the Annotated Constitution of the United States of America,
			 $123,828,000: Provided, That no part of such amount may be used to pay any salary or expense in connection with any
			 publication, or preparation of material therefor (except the Digest of
			 Public General Bills), to be issued by the Library of Congress unless such
			 publication has obtained prior approval of either the Committee on House
			 Administration of the House of Representatives or the Committee on Rules
			 and Administration of the Senate: Provided further, That this prohibition does not apply to
			 publication of non-confidential Congressional Research Service (CRS)
			 products: Provided further, That a non-confidential CRS product includes any written product containing
			 research or analysis that is currently available for general congressional
			 access on the CRS Congressional Intranet, or that would be made available
			 on the CRS Congressional Intranet in the normal course of business and
			 does not include material prepared in response to Congressional
			 requests for confidential analysis or research.
				Books for the Blind and Physically Handicapped
				salaries and expensesFor all necessary expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a), $52,521,000: Provided, That of the total amount appropriated, $650,000 shall be available to contract to provide
			 newspapers to blind and physically handicapped residents at no cost to the
			 individual.
				Administrative Provisions
				reimbursable and revolving fund activities
				150.(a)In GeneralFor fiscal year 2019, the obligational authority of the Library of Congress for the activities
			 described in subsection (b) may not exceed 
					$194,608,000.
				(b)ActivitiesThe activities referred to in subsection (a) are reimbursable and revolving fund activities that
			 are funded from sources other than appropriations to the Library in
			 appropriations Acts for the legislative branch.
				GOVERNMENT PUBLISHING OFFICE
			Congressional Publishing
			(including transfer of funds)For authorized publishing of congressional information and the distribution of congressional
			 information in any format; publishing of
			 Government publications authorized by law to be distributed to Members of
			 Congress; and publishing, and distribution of Government publications
			 authorized by law to be distributed without charge to the recipient,
			 $79,000,000: Provided, That this appropriation shall not be available for paper copies of the permanent edition of the
			 Congressional Record for individual Representatives, Resident
			 Commissioners or Delegates authorized under section 906 of title 44,
			 United States Code: Provided further, That this appropriation shall be available for the payment of obligations incurred under the
			 appropriations for similar purposes for preceding fiscal years: Provided further, That notwithstanding the 2-year limitation under section 718 of title 44, United States Code,
			 none of the funds appropriated or made available under this Act or any
			 other Act for printing and binding and related services provided to
			 Congress under chapter 7 of title 44, United States Code, may be expended to print a document, report, or publication after
			 the 27-month period beginning on the date that such document, report, or
			 publication is authorized by Congress to be printed, unless Congress
			 reauthorizes such printing in accordance with section 718 of title 44,
			 United States Code: Provided further, That unobligated or unexpended balances of expired discretionary funds made available under this
			 heading in this Act for this fiscal year may be transferred to, and merged
			 with, funds under the heading Government Publishing Office Business Operations Revolving Fund no later than the end of the fifth fiscal year after the last fiscal year for which such funds are
			 available for the purposes for which appropriated, to be available for
			 carrying out the purposes of this heading, subject to the approval of the
			 Committee on Appropriations of the House of Representatives and the
			 Senate: Provided further, That notwithstanding sections 901, 902, and 906 of title 44, United States Code, this
			 appropriation may be used to prepare indexes to the Congressional Record
			 on only a monthly and session basis.
			Public Information Programs of the Superintendent of Documents
			salaries and expenses
			(including transfer of funds)For expenses of the public information programs of the Office of Superintendent of Documents
			 necessary to provide for the cataloging and indexing of Government
			 publications and their distribution to the public, Members of Congress,
			 other Government agencies, and designated depository and international
			 exchange libraries as authorized by law, $32,000,000: Provided, That amounts of not more than $2,000,000 from current year appropriations are authorized for
			 producing and disseminating Congressional serial sets and other related
			 publications for fiscal years 2017 and 2018 to depository and other
			 designated libraries:	Provided further, That unobligated or unexpended balances of expired discretionary funds made available under this
			 heading in this Act for this fiscal year may be transferred to, and merged
			 with, funds under the heading Government Publishing Office Business Operations Revolving Fund no later than the end of the fifth fiscal year after the last fiscal year for which such funds are
			 available for the purposes for which appropriated, to be available for
			 carrying out the purposes of this heading, subject to the approval of the
			 Committee on Appropriations of the House of Representatives and the
			 Senate.
			Government Publishing Office Business Operations Revolving FundFor payment to the Government Publishing Office Business Operations Revolving Fund, $6,000,000, to
			 remain available until expended, for information technology development
			 and facilities repair: Provided, That the Government Publishing Office is hereby authorized to make such expenditures, within the
			 limits of funds available and in accordance with law, and to make such
			 contracts and commitments without regard to fiscal year limitations as
			 provided by section 9104 of title 31, United States Code, as may be
			 necessary in carrying out the programs and purposes set forth in the
			 budget for the current fiscal year for the Government Publishing Office
			 Business Operations Revolving Fund: Provided further, That not more than $7,500 may be expended on the certification of the Director of the Government
			 Publishing Office in connection with official representation and reception
			 expenses: Provided further, That the Business Operations Revolving Fund shall be available for the hire or purchase of not
			 more than 12 passenger motor vehicles: Provided further, That expenditures in connection with travel expenses of the advisory councils to the Director of
			 the Government Publishing Office shall be deemed necessary to carry out
			 the provisions of title 44, United States Code: Provided further, That the Business Operations Revolving Fund shall be available for temporary or intermittent
			 services under section 3109(b) of title 5, United States Code, but at
			 rates for individuals not more than the daily equivalent of the annual
			 rate of basic pay for level V of the Executive Schedule under section 5316
			 of such title: Provided further, That activities financed through the Business Operations Revolving Fund may provide information
			 in any format: Provided further, That the Business Operations Revolving Fund and the funds provided under the heading Public Information Programs of the Superintendent of Documents may not be used for contracted security services at Government Publishing Office's passport
			 facility in the District of Columbia.
			GOVERNMENT ACCOUNTABILITY OFFICE
			Salaries and ExpensesFor necessary expenses of the Government Accountability Office, including not more than $12,500 to
			 be expended on the certification of the Comptroller General of the United
			 States in connection with official representation and reception expenses;
			 temporary or intermittent services under section 3109(b) of title 5,
			 United States Code, but at rates for individuals not more than the daily
			 equivalent of the annual rate of basic pay for level IV of the Executive
			 Schedule under section 5315 of such title; hire of one passenger motor
			 vehicle; advance payments in foreign countries in accordance with section
			 3324 of title 31, United States Code; benefits comparable to those payable
			 under sections 901(5), (6), and (8) of the Foreign Service Act of 1980 (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the Comptroller General of the United States,
			 rental of living quarters in foreign countries, $589,749,653: Provided further, That, in addition, $35,900,000 of payments received under sections 782, 791, 3521, and 9105 of
			 title 31, United States Code, shall be available without fiscal year
			 limitation: Provided further, That this appropriation and appropriations for administrative expenses of any other department or
			 agency which is a member of the National Intergovernmental Audit Forum or
			 a Regional Intergovernmental Audit Forum shall be available to finance an
			 appropriate share of either Forum's costs as determined by the respective
			 Forum, including necessary travel expenses of non-Federal participants: Provided further, That payments hereunder to the Forum may be credited as reimbursements to any appropriation from
			 which costs involved are initially financed.
			Open World Leadership Center Trust FundFor a payment to the Open World Leadership Center Trust Fund for financing activities of the Open
			 World Leadership Center under section 313 of the Legislative Branch
			 Appropriations Act, 2001 (2 U.S.C. 1151), $5,600,000: Provided, That funds made available to support Russian participants shall only be used for those engaging
			 in free market development, humanitarian activities, and civic engagement,
			 and shall not be used for officials of the central government of Russia.
			John C. Stennis Center for Public Service Training and DevelopmentFor payment to the John C. Stennis Center for Public Service Development Trust Fund established
			 under section 116 of the John C. Stennis Center for Public Service
			 Training and Development Act (2 U.S.C. 1105), $430,000.
			II
			GENERAL PROVISIONS
			MAINTENANCE AND CARE OF PRIVATE VEHICLES
			201.No part of the funds appropriated in this Act shall be used for the maintenance or care of private
			 vehicles, except for emergency assistance and cleaning as may be provided
			 under regulations relating to parking facilities for the House of
			 Representatives issued by the Committee on House Administration and for
			 the Senate issued by the Committee on Rules and Administration.
				FISCAL YEAR LIMITATION
				202.No part of the funds appropriated in this Act shall remain available for obligation beyond fiscal
			 year 2019
					unless expressly so provided in this Act.
				RATES OF COMPENSATION AND DESIGNATION
				203.Whenever in this Act any office or position not specifically established by the Legislative Pay Act
			 of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of
			 compensation or designation of any office or position appropriated for is
			 different from that specifically established by such Act, the rate of
			 compensation and the designation in this Act shall be the permanent law
			 with respect thereto: Provided, That the provisions in this Act for the various items of official expenses of Members, officers,
			 and committees of the Senate and House of Representatives, and clerk hire
			 for Senators and Members of the House of Representatives shall be the
			 permanent law with respect thereto.
				CONSULTING SERVICES
				204.The expenditure of any appropriation under this Act for any consulting service through procurement
			 contract, under section 3109 of title 5, United States Code, shall be
			 limited to those contracts where such expenditures are a matter of public
			 record and available for public inspection, except where otherwise
			 provided under existing law, or under existing Executive order issued
			 under existing law.
				 COSTS OF LBFMC
				205.Amounts available for administrative expenses of any legislative branch entity which participates
			 in the Legislative Branch Financial Managers Council (LBFMC) established
			 by charter on March 26, 1996, shall be available to finance an appropriate
			 share of LBFMC costs as determined by the LBFMC, except that the total
			 LBFMC costs to be shared among all participating legislative branch
			 entities (in such allocations among the entities as the entities may
			 determine) may not exceed $2,000.
				LIMITATION ON TRANSFERS
				206.None of the funds made available in this Act may be transferred to any department, agency, or
			 instrumentality of the United States Government, except pursuant to a
			 transfer made by, or transfer authority provided in, this Act or any other
			 appropriation Act.
				GUIDED TOURS OF THE CAPITOL
				207.
				(a)Except as provided in subsection (b), none of the funds made available to the Architect of the
			 Capitol in this Act may be used to eliminate or restrict guided tours of
			 the United States Capitol which are led by employees and interns of
			 offices of Members of Congress and other offices of the House of
			 Representatives and Senate, unless through regulations as authorized by
			 section 402(b)(8) of the Capitol Visitor Center Act of 2008 (2 U.S.C.
			 2242(b)(8)).
				(b)At the direction of the Capitol Police Board, or at the direction of the Architect of the Capitol
			 with the approval of the Capitol Police Board, guided tours of the United
			 States Capitol which are led by employees and interns described in
			 subsection (a) may be suspended temporarily or otherwise subject to
			 restriction for security or related reasons to the same extent as guided
			 tours of the United States Capitol which are led by the Architect of the
			 Capitol.
				Limitation on Telecommunications Equipment Procurement
			208.(a)None of the funds appropriated or otherwise made available under this Act may be used to acquire
			 telecommunications equipment produced by Huawei Technologies Company, ZTE
			 Corporation or a high-impact or moderate-impact information system, as
			 defined for security categorization in the National Institute of Standards
			 and Technology’s (NIST) Federal Information Processing Standard
			 Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency, office, or other entity acquiring the equipment or system has—
					(1)reviewed the supply chain risk for the information systems against criteria developed by NIST to
			 inform acquisition decisions for high-impact and moderate-impact
			 information systems within the Federal Government;
					(2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat
			 information provided by the Federal Bureau of Investigation and other
			 appropriate agencies; and
					(3)in consultation with the Federal Bureau of Investigation or other appropriate Federal entity,
			 conducted an assessment of any risk of cyber-espionage or sabotage
			 associated with the acquisition of such system, including any risk
			 associated with such system being produced, manufactured, or assembled by
			 one or more entities identified by the United States Government as posing
			 a cyber threat, including but not limited to, those that may be owned,
			 directed, or subsidized by the People’s Republic of China, the Islamic
			 Republic of Iran, the Democratic People’s Republic of Korea, or the
			 Russian Federation.
					(b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a
			 high-impact or moderate impact information system reviewed and assessed
			 under subsection (a) unless the head of the assessing entity described in
			 subsection (a) has—
					(1)developed, in consultation with NIST and supply chain risk management experts, a mitigation
			 strategy for any identified risks;
					(2)determined, in consultation with NIST and the Federal Bureau of Investigation, that the acquisition
			 of such system is in the vital national security interest of the United
			 States; and
					(3)reported that determination to the Committees on Appropriations of the House of Representatives and
			 the Senate in a manner that identifies the system intended for acquisition
			 and a detailed description of the mitigation strategies identified in (1),
			 provided that such report may include a classified annex as necessary.
					Prohibition on Certain Operational Expenses
			209.(a)None of the funds made available in this Act may be used to maintain or establish a computer
			 network unless such network blocks the viewing, downloading, and
			 exchanging of pornography.
				(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or
			 local law enforcement agency or any other entity carrying out criminal
			 investigations, prosecution, or adjudication activities or other official
			 government activities.
				This Act may be cited as the Legislative Branch Appropriations Act, 2019.
			
	
		June 14, 2018
		Read twice and placed on the calendar
	
